Title: From Thomas Jefferson to Thomas Mann Randolph, 15 June 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Philadelphia June 15. 97.
                    
                    It was expected the last week that we might have risen on Saturday next. Those expectations are now pushed off to Saturday the 24th. and perhaps it may be even later than that. I conclude however that instead of sending off my chair and horses on Saturday the 24th. as I had desired, they must set out on Wednesday the 28th. so as to be at Fredericksburg Thursday evening of the 29th. This will enable me to get to our court which I am very anxious to do. Jupiter must come by Noah’s and Chew’s, that we may meet in the road should any accident carry me on sooner.—Our tobacco is sold at 10. Dollars. The first paiment being at 60. days I will contrive to get it negociated so that you may command the sum you desired by the time you desired. I shall be with you in time to advise you how to draw. I have got your thermometer, compass &c. oiled silk cloak, cotton shirting: so that nothing remains of your commissions unexecuted except the springs which are in hand.
                    The new victory of Buonaparte, the equally splendid victories on the Rhine, the peace made between France and Austria, mutiny of the British fleet, and King’s letters to his friends here recommending a pacific conduct towards France ‘notwithstanding the continuance of her injustices towards us’ are the most remarkeable foreign events. The bills prohibiting the exportation of arms and ammunition and preventing our citizens from engaging in armed vessels, have past both houses. The bill of the Senate for raising cavalry was yesterday thrown out on it’s 2d reading by a vote of 15. to 13. That for manning the 3. frigates and buying 9. other vessels comes to it’s 3d. reading to-day. If not rejected by the Senate, it will be by the Representatives when it goes to them.  They have a separate bill of their own as to the frigates and some gallies. The fortification bill is now before the representatives. It’s fate a little doubtful. All the other war measures will I think be rejected. The folly of the convocation of Congress at so inconvenient a season, and at an expence of 60,000 D. is now confessed. Or rather it is evident that war was the object; because events having driven even it’s advocates from that ground, it is evident there is nothing else to do.
                    P.M. The Senate have this day passed the bill concerning the frigates and other vessels on it’s 3d. reading by a vote of 15. to 13. The representatives by 48 to 41. have voted that the fortification bill as amended in committee shall be read a third time. Probably therefore it will pass. Adieu affectionately.
                